DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 11 line 19, the phrase “third effectiveness” appears twice in succession.  It seems that one should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the dried sepiolite fiber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The state of the sepiolite fiber recited in the previous claim 8 is not specified as being dry.  Claim 18 is rejected due to its dependence upon claim 9.
Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious an environment-friendly friction material having the recited constituents.  Lockhart et al. teach a friction material having a binder, fibers, anti-friction material (i.e. lubricant), marble powder, organic filler material, lime and non-copper metal.  Das et al. teach a friction material having granite as part of an abrasion resistant material.  However, it is not clear from the prior art that the combination, particularly in the recited amounts, would have been obvious.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Durrieu et al., Subramanian, Alfani et al., Hattori et al., Sin Xicola et al., Becquet et al., Kesavan et al., Wang each teach a friction material that is copper free and comprises various features of the recited instant claim.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

August 23, 2022